DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The office action is being examined in response to the application submitted by the applicant on January 8, 2020.
Claims 1-15 are pending and have been examined.
This action is made Non-Final.

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 8, and 14 recite “a real-time image”. It is not clear what it is referring to because the image or shape of structures won’t change over time. For the purpose of the examination, the Examiner is interpreting “a real time image” as captured in real time. 

Claim 3 at line 1 recites “a structure”. It is not clear if “a structure” is the same structure mentioned at line 1 of claim 1 or a new structure. For the purpose of the examination, the Examiner is interpreting “a structure” as the structure. 

Claim 4 at line 1 recites “a structure”. It is not clear if “a structure” is the same structure mentioned at line 1 of claim 1 or a new structure. For the purpose of the examination, the Examiner is interpreting “a structure” as the structure.

Claim 6 at line 3 recites “current location”. It is not clear if “current location” is the same current location at line 2 of claim 5. For the purpose of the examination, the Examiner is interpreting “current location” as the current location.

Claim 6 at line 5 recites “current location. It is not clear if “current location” is the same current location at line 2 of claim 5. For the purpose of the examination, the Examiner is interpreting “current location” as the current location.

Claim 7 at line 5 recites “the outline data”. It is not clear if “the outline data” is referring to “the outline” at line 4 or an outline data. For the purpose of the examination, the Examiner is interpreting “the outline data” as an outline data. 

Claims 2 and 9 recite “a photograph.” It is not clear whether “a photograph” is a digital image or a printed image. For the purpose of the examination, Examiner is interpreting “a photograph” as a still digital image.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating 	obviousness or nonobviousness.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20120027305A1) in view of Sinha (US20180299840A1), and further in view of Jang (KR101293776B1).

Regarding claims 1 and 7:
Kim’s apparatus to provide guide for augmented reality object recognition teaches: A method for identifying a structure comprising:  5displaying an image of a structure on a display of a user device; (“The display unit 120 outputs image information, which may include an object, acquired by the image acquisition unit 110.” [0025]). comparing the outline data with data in a database on the cloud server; (“outline (edge) data may be previously stored, and the stored outline is compared with outline (edge) data input from the image information” [0026], “The object feature information storage unit 140 stores object feature information to identify an object recognized from image information” [0026] and “second feature information may be stored in an external server accessible through a network. The second feature information stored in the object feature information storage unit 140 or retrieved via the network may be common feature information that is extracted among one or more objects each having a similar or same attribute in common” [0027]).
Examiner note: The storage unit 140 is located in a mobile terminal, and second feature information is located in an external server. Under Broadest Reasonable Interpretation (“BRI”), the external server includes a cloud server. 
Kim’s augmented reality object recognition method explicitly fails to teach “tracing, by a user, an outline of the structure on the display; capturing the outline by the user device; sending outline data to a cloud server by the user device;”, but Sinha’s building identification system teaches:  tracing, by a user, an outline of the structure on the display; (“a satellite view of the building site and trace the outline of the building” [0197]). capturing the outline by the user device; (“the user may then be permitted to begin editing the outline of the building generated” [0197]). sending outline data to a cloud server by the user device; (“the data may include video and/or digital images provided by the cameras. In one embodiment, the digital images may be provided to the cloud-based application” [0100]). 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify the method to provide guide taught by Kim with tracing the outline of a structure on images as taught by Sinha in order to recognize and identify a structure or landmark efficiently and retrieve a navigation information on a mobile device. 

Further, Kim’s augmented reality object recognition method explicitly fails to teach “
identifying the structure by the cloud server; sending information about the structure to the user device by the cloud server; and displaying the information about the Jang’s method for providing augmented reality using object list teaches: identifying the structure by the cloud server; processes the image data, recognizes the object, (Para. 4 in description)”. sending information about the structure to the user device by the cloud server; (“transmits the augmented reality data for the object to the portable terminal, (para 4 in description)). displaying the information about the structure on the display of the user device; (“the apparatus 100 for providing augmented reality according to the present exemplary embodiment may recognize an object in an image based on image processing and provide a user with various augmented reality data corresponding to the recognized object. (para. 3 in description)). 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify the method to provide guide taught by Kim with the method for providing augmented reality using object list taught by Jang to identify a structure by sending the data to the cloud, finding matching structure and displaying the matched structure on a user’s personal device. 

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sinha and Jang.

Regarding claims 2 and 8:
The combination of Kim, Sinha and Jang, as shown in the rejection above, discloses the limitation of claim 1.
Kim, as modified, teaches: where the image is a real-time image; (“the sensing information may include a present time, a present position, or a photographing direction of the image information, or may is include a time or position at which the image information was acquired or initially captured and stored.” [0031]).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sinha and Jang.

Regarding claims 3 and 9:
The combination of Kim, Sinha and Jang, as shown in the rejection above, discloses the limitation of claim 1.
The combination of Kim and Sinha explicitly fails to teach “where the image is a 20photograph”, but Jang, as modified, further teaches: where the image is a 20photograph; (“The image acquisition unit 101 acquires an image including an object. The object may be any object of interest to the user. For example, when a user photographs a specific area, the object may be a specific object or building of the area” (Para. 6 in Description)).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify the method to provide guide taught by Kim with a photographing method taught by Jang in order to select the object in the image conveniently and precisely. 

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim, Sinha, and Jang and further in view of Wright (US 20190370544A1).

Regarding claims 4 and 10:
The combination of Kim, Sinha and Jang, as shown in the rejection above, discloses the limitation of claim 1.
The combination of Kim, Sinha and Jang explicitly fails to teach “saving the outline data in the database and associating the outline data with the identified structure”, but Wright’s object initiated communication teaches: saving the outline data in the database and associating the outline data with the identified structure; (“initiating a first augmented reality session where a first camera captures video of a first object within the camera's field of view; saving augmented reality annotations created during the first augmented realty session, where each annotation is saved: in spatial relationship to the first object, and in temporal relationship to a time within the first augmented reality session” [0130]).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify the building identification method taught by Sinha with saving data associated with the image as taught by Wright in order to simplify future identification. 

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim, Sinha, and Jang and further in view of Van Diggelen (US 8692712B2) and Amacker (US20170328730A1).

Regarding claims 5 and 11:
Kim, Sinha and Jang, as shown in the rejection above, teaches the limitation of claim 1.
Jang further teaches: using the current location data to narrow down results to possible structures; (“it is possible to transmit the list of objects expected to the object to the mobile terminal based on the approximate location of the object.” (para 13, Description)).  It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify the Kim with using the current location to narrow down possible results as taught by Jang in order to reduce database searching and/or processing time.
The combination of Kim, Sinha and Jang does not explicitly teach “determining a current location of the user by the user device calculating an absolute position of a GPS receiver of the user device and an absolute time of reception of satellite signals, the GPS receiver of the user devices calculating ranges 30that estimate the distance from the user device to a plurality of satellites”, but Van Diggelen’s method for processing of satellite signals teaches: determining a current location of the user by the user device calculating an absolute position of a GPS receiver of the user device and an absolute time of reception of satellite signals; (“In the embodiment described above, the invention has computed absolute position of a satellite signal receiver and absolute time of reception of satellite signals using pseudoranges and ephemeris.” (Column 12, lines 32-35)).  the GPS receiver of the user devices calculating ranges 30that estimate the distance from the user device to a plurality of satellites; (“GPS receivers compute position by measuring their distance from several satellites, by receiving a radio signal and measuring the delay between transmission and reception of said signal” (Column 12, lines 43-46)).
Kim, Sinha and Jang with determining a current location of user using GPS signals taught by Van Diggelen in order to locate a user using satellite signals.
The combination of Kim, Sinha and Jang does not explicitly teach “sending current location data along with the outline data”, but Amacker’s dynamic map synchronization teaches: sending current location data; (“In some embodiments, a device such as a cellular phone or GPS device can provide a current location of the user, such as by using GPS data, triangulation data, or any other appropriate location-determining information.” [0017]). along with the outline data; (“the mobile device captures an image and sends the image directly to the GPS device for analysis, while in other cases the mobile device sends information across a network to be analyzed remotely, and the results of the analysis are transmitted to the GPS device, either via the phone or using a separate wired or wireless connection.” [0025]).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify the combination of Kim, Sinha and Jang with dynamic map synchronization taught by Amacker in order to locate a structure that a user selects. 

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim, Sinha, Jang, Van Diggelen and Amacker and further in view of MacGregor (US 8624725 B1).
Regarding claims 6 and 12:
The combination of Kim, Sinha, Jang, Van Diggelen and Amacker as shown in 
The combination of Kim, Sinha, Jang, Van Diggelen and Amacker explicitly fails to teach “displaying location of the structure on an electronic map;  displaying a route from current location of the user to the structure on the electronic map; providing step by step navigation instructions to the structure on the user device; and updating current location of the user on the electronic map as the user moves”, but MacGregor’s enhanced guidance for electronic devices having multiple tracking modes teaches: displaying location of the structure on an electronic map; (“Directions from the initial location to a target location within an area is determined 604. In some embodiments, the device may determine one or more routes from the initial location to the target location using mapping information. As described above, mapping information for an area may include location information of objects or persons within the area”, (Column 13, lines 37-43)). displaying a route from current location of the user to the structure on the electronic map; (“After determining the user's location and the restroom within the shortest distance from the user's current location, the device of some embodiments displays an overview of the route toward which the device will navigate the user”, (Column 10, lines 54-56)). providing step by step navigation instructions to the structure on the user device; (“FIG. 4(b) illustrates that upon detecting that the user has made a movement, the device 402 displays the next instructional step (e.g., via a directive arrow 412)”. (Column 10, lines 63-65)). updating current location of the user on the electronic map as the user moves; (“Some embodiments continually check whether the user has made a movement by continually updating the position of the user and then comparing the updated position with the previous position. In some 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify the combination of Kim, Sinha, Jang, Van Diggelen and Amacker with Enhanced guidance for electronic devices taught by MacGregor in order to display a direction to the structure that the user selected.   

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sinha, and further in view of Jang, Van Diggelen, Amacker, Wright and MacGregor.

Kim’s apparatus to provide guide for augmented reality object recognition teaches: A method for identifying a structure comprising:  5displaying an image of a structure on a display of a user device; “The display unit 120 outputs image information, which may include an object, acquired by the image acquisition unit 110.” [0025]. comparing the outline data with data in a database on the cloud server; “outline (edge) data may be previously stored, and the stored outline is compared with outline (edge) data input from the image information” [0026].  “The object feature information storage unit 140 stores object feature information to identify an object recognized from image information” [0026] and “second feature information may be stored in an external server accessible through a network. The second feature information stored in the object feature information 
Examiner note: The storage unit 140 is located in a mobile terminal, and second feature information is located in an external server. Under Broadest Reasonable Interpretation (“BRI”), the external server includes a cloud server. 

Kim’s augmented reality object recognition method explicitly fails to teach “tracing, by a user, an outline of the structure on the display; capturing the outline by the user device; sending outline data to a cloud server by the user device;”, but Sinha’s building identification system teaches:  tracing, by a user, an outline of the structure on the display; (“a satellite view of the building site and trace the outline of the building” [0197]). capturing the outline by the user device; (“the user may then be permitted to begin editing the outline of the building generated” [0197]). sending outline data to a cloud server by the user device; (“the data may include video and/or digital images provided by the cameras. In one embodiment, the digital images may be provided to the cloud-based application” [0100]). 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify the method to provide guide taught by Kim with a building management system taught by Sinha in order to identify a structure from a photograph or image by tracing an outline of the structure. 

Kim’s augmented reality object recognition method explicitly fails to teach “identifying the structure by the cloud server; sending information about the structure to the user device by the cloud server; and displaying the information about the structure on the display of the user device”, but Jang’s method for providing augmented reality using object list teaches: identifying the structure by the cloud server; (“the server processes the image data, recognizes the object, (Para. 4 in description)”. sending information about the structure to the user device by the cloud server; (“transmits the augmented reality data for the object to the portable terminal, (para 4 in description)). displaying the information about the structure on the display of the user device; (“the apparatus 100 for providing augmented reality according to the present exemplary embodiment may recognize an object in an image based on image processing and provide a user with various augmented reality data corresponding to the recognized object. (para. 3 in description)). 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify the method to provide guide taught by Kim with the method for providing augmented reality using object list taught by Jang to identify a structure by sending the data to the cloud, finding matching structure and displaying the matched structure on a user’s personal device.

The combination of Kim, Sinha and Jang explicitly fails to teach “saving the outline data in the database and associating the outline data with the identified structure”, but Wright’s object initiated communication teaches: saving the outline data in the database and associating the outline data with the identified structure; (“initiating a first augmented reality session where a first camera captures video of a first object within the camera's field of view; saving augmented reality annotations created during the first augmented realty session, where each annotation is saved: in spatial relationship to the first object, and in temporal relationship to a time within the first augmented reality session” [0130]).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify the building identification method taught by Sinha with object-initiated communication taught by Wright in order to save the outline in the database to identify the structure. 
Jang , as modified, further teaches: using the current location data to narrow down results to possible structures; (“it is possible to transmit the list of objects expected to the object to the mobile terminal based on the approximate location of the object.” (para 13, Description)).
The combination of Kim, Sinha, Jang and Wright does not explicitly teach “determining a current location of the user by the user device calculating an absolute position of a GPS receiver of the user device and an absolute time of reception of satellite signals, the GPS receiver of the user devices calculating ranges 30that estimate the distance from the user device to a plurality of satellites”, but Van Diggelen’s method for processing of satellite signals teaches: determining a current location of the user by the user device calculating an absolute position of a GPS receiver of the user device and an absolute time of reception of satellite signals; (“ In the embodiment described above, the invention has computed absolute position of a satellite signal receiver and absolute time of reception of satellite signals using pseudo ranges and ephemeris.” (Column 12, lines 32-35)).  the GPS receiver of the user devices calculating ranges 30that estimate the distance from the user device to a plurality of satellites; (“GPS receivers compute position by measuring their distance from several satellites, by receiving a radio signal and measuring the delay between transmission and reception of said signal” (Column 12, lines 43-46)).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify the combination of Kim, Sinha, Jang and Wright with method for processing satellite signals taught by Van Diggelen in order to locate a user using satellite signals.
The combination of Kim, Sinha, Jang, Wright and Van Diggelen does not explicitly teach “sending current location data along with the outline data”, but Amacker’s dynamic map synchronization teaches: sending current location data; (“In some embodiments, a device such as a cellular phone or GPS device can provide a current location of the user, such as by using GPS data, triangulation data, or any other appropriate location-determining information.” [0017]). along with the outline data; (“the mobile device captures an image and sends the image directly to the GPS device for analysis, while in other cases the mobile device sends information across a network to be analyzed remotely, and the results of the analysis are transmitted to the GPS device, either via the phone or using a separate wired or wireless connection.” [0025]).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify the combination of Kim, Sinha, Jang, Wright and Van Diggelen with dynamic map synchronization taught by Amacker in order to transmit the data including the location and the image to the cloud server via satellites. 

The combination of Kim, Sinha, Jang, Wright, Van Diggelen and Amacker explicitly fails to teach “displaying location of the structure on an electronic map;  displaying a route from current location of the user to the structure on the electronic map; providing step by step navigation instructions to the structure on the user device; and updating current location of the user on the electronic map as the user moves”, but MacGregor’s enhanced guidance for electronic devices having multiple tracking modes teaches: displaying location of the structure on an electronic map; (“Directions from the initial location to a target location within an area is determined 604. In some embodiments, the device may determine one or more routes from the initial location to the target location using mapping information. As described above, mapping information for an area may include location information of objects or persons within the area”, (Column 13, lines 37-43)). displaying a route from current location of the user to the structure on the electronic map; (“After determining the user's location and the restroom within the shortest distance from the user's current location, the device of some embodiments displays an overview of the route toward which the device will navigate the user”, (Column 10, lines 54-56)). providing step by step navigation instructions to the structure on the user device; (“FIG. 4(b) illustrates that upon detecting that the user has made a movement, the device 402 displays the next instructional step (e.g., via a directive arrow 412)”. (Column 10, lines 63-65)). updating current location of the user on the electronic map as the user moves; (“Some embodiments continually check whether the user has made a movement by continually updating the position of the user and then comparing the updated position with the previous position. In some 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify the combination of Kim, Sinha, Jang, Wright, Van Diggelen and Amacker with Enhanced guidance for electronic devices taught by MacGregor in order to display a direction to the structure that the user selected.    

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sinha, Jang, Van Diggelen, Amacker, Wright and MacGregor.

Regarding claim 14:
The combination of Kim, Sinha, Jang, Van Diggelen, Amacker, Wright and MacGregor as shown in the rejection above, discloses the limitation of claim 13.
Further, Kim, as modified, teaches: where the image is a real-time image; (“the sensing information may include a present time, a present position, or a photographing direction of the image information, or may is include a time or position at which the image information was acquired or initially captured and stored.” [0031]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sinha, Jang, Van Diggelen, Amacker, Wright and MacGregor .

Regarding claim 15:
Kim, Sinha Jang, Van Diggelen, Amacker, Wright and MacGregor , as shown in the rejection above, discloses the limitation of claim 13.
The combination of Kim, Sinha, Jang, Van Diggelen, Amacker, Wright and MacGregor explicitly fails to teach “where the image is a 20photograph”, but Jang, as modified, further teaches: where the image is a 20photograph; (“The image acquisition unit 101 acquires an image including an object. The object may be any object of interest to the user. For example, when a user photographs a specific area, the object may be a specific object or building of the area. (Para. 6 in Description)).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify the method to provide guide taught by Kim with a photographing method taught by Jang in order to select the object in the image conveniently and precisely. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin You whose telephone number is (571)272-6255. The examiner can normally be reached Mon-Fri: 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Marc Burgess, can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Y. 
Examiner
Art Unit 3666B



/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666